Acknowledgements
This communication is in response to applicant’s response filed on 06/29/2022.
Claims 1, 5, and 11 have been amended. Claim 6 is cancelled.
Claims 1-5 and 7-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 102(a)(2) that Swamidurai (US 20190311392) does not teach or suggest “in response to the validation, committing the encrypted token state change to a distributed ledger,” in amended claim 1, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 1. 
Regarding applicant’s arguments under Claim Rejections - 35 USC § 102(a)(2) that Swamidurai (US 20190311392) does not teach or suggest “detecting a change in a bound state for one of the plurality of payment tokens,” in amended claim 5, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 5.
Regarding applicant’s arguments under Claim Rejections - 35 USC § 102(a)(2) that Swamidurai (US 20190311392) does not teach or suggest “in response to the validation, writing the payment mode and the validation to the distributed ledger, wherein the transaction is conducted using the payment mode,” in amended claim 11, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 11.
Applicant argues dependent claims 2-4, 7-10, and 12-17 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 14.

Priority
Applicant’s claim for the benefit of US Provisional Application No. 62/779,958 filed on 12/14/2018 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swamidurai (US 20190311392) in view of Chang (US 20210097530).

	Regarding Claim 1, Swamidurai teaches a method for card or token parameter management using a distributed ledger (Paragraphs 0046, 0051 teach with specific reference to FIG. 3, and continued reference to FIG. 1, a process for generating and writing a reward transfer message to a transfer blockchain; and with specific reference to FIG. 4, and continued reference to FIG. 1, a process for retrieving reward transfer messages from the transfer blockchain), comprising: in node of a distributed ledger network comprising an information processing apparatus having at least one computer processor: receiving, from an electronic wallet, a token state change for a payment token associated with electronic wallet, wherein the token state change is encrypted with a public key associated with the electronic wallet (Paragraphs 0046 and 0049-0050 teach a user may access rewards portal to redeem user points for travel, cash, gift cards, or the like and/or to initiate a rewards transfer request to transfer user reward points to a rewards partner (e.g., rewards partner); the rewards portal receives a rewards transfer request that comprise a user transaction account identifier (e.g., a user transaction account ID, transaction account number, etc.), a points transfer amount, a user rewards partner account identifier (e.g., a username or ID the user associated with the user's rewards account at the rewards partner) (i.e., token), and a rewards partner identifier (e.g., a rewards partner ID); the rewards portal transmits the rewards transfer request to rewards redemption module who then generates a rewards transfer message that comprises the points transfer amount, the user rewards account partner identifier, and the rewards partner identifier along with a transaction ID configured as a unique identifier for each reward point transfer; the rewards redemption module generates a rewards transfer message hash based on the rewards transfer message, and encrypts the reward transfer message using the public key associated to the specified rewards partner (e.g., a rewards partner public key) and a private key from the transaction network (e.g., a transaction network private key); for example, rewards redemption module may store a mapping of public keys associated to each rewards partner, and rewards redemption module may retrieve the public key based on the rewards partner identifier identified in the rewards transfer message; the rewards redemption module may transfer the encrypted rewards transfer message and/or the rewards transfer message hash to transfer blockchain node to write data to transfer blockchain by transferring the encrypted rewards transfer message and the rewards transfer message hash to transfer blockchain node; the transfer blockchain node may append the rewards partner public key to the encrypted rewards transfer message before writing the rewards transfer message hash and the encrypted rewards transfer message to transfer blockchain).
	However, Swamidurai does not explicitly teach validating the encrypted token state change; and in response to the validation, committing the encrypted token state change to a distributed ledger.
Chang from same or similar field of endeavor teaches validating the encrypted token state change (Paragraphs 0035-0038 teach step S3: a user end sends a token to a dealer end a token spending request; the user end can use the token to conduct the transaction within the quota of the token; for example, in one embodiment, when the user end wants to conduct the transaction of a quota of 200 NTD with the dealer end, the dealer end can send the token spending request to the second bank end, and the second bank end sends the token spending request to the node in the block chain platform; step S4: verifying the token spending request using the block chain platform according to the token activated information; after the node receives the token spending request, the node may verify the token spending request according to the token activated information; the node can verify the authenticity of the token based on information such as the effective period of the token, the user identification code, and the trading code; further, the node can determine whether the transaction between the user end and the dealer end is feasible according to the quota of the token; the quota of the token is 500 NTD, so the token spending request is feasible; and the token spending request can be verified by the node); in response to the validation, committing the encrypted token state change to a distributed ledger (Paragraphs 0039-0040 teach step S5: if the token spending request is verified by the block chain platform, the token trading information corresponding to the token is recorded using the block chain platform; the token spending request can be verified by the node, and the node generates the token trading information, which indicates the trading content between the user end and the dealer end, and the node sends the token trading information to the other nodes, and the nodes verify and store the token trading information).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Swamidurai to incorporate the teachings of Swamidurai to validate the encrypted token state change; and in response to the validation, committing the encrypted token state change to a distributed ledger.
There is motivation to combine Swamidurai into Swamidurai because provide a block chain trading system and a block chain trading method to improve the problem that the bank end has in obtaining available information in the traditional trading process, and it further ensures the security and non-repudiation of transactions between the user end and the dealer end (Chang Paragraph 0009). By connecting the block chain platform to multiple bank ends, users only need to authorize once to the bank end, which can realize the mutual conversion of cash and virtual currency in the accounts of users and dealers, so that conduct virtual currency transactions or liquidating. The trading process of users and dealers are verified and stored by multiple nodes in the block chain platform, which further ensures the security and non-repudiation of transactions between the user and dealers. In addition, the disclosure also ensures that the bank end can obtain available information about the user during the trading process, so that the bank end is no longer excluded from the cycle of client participation (Chang Paragraph 0050).

Regarding Claim 2, the combination of Swamidurai and Chang teaches all the limitations of claim 1 above; and Swamidurai further teaches wherein the token state change comprises at least one of a change in a link state, a change in a bound state, a change in a suppression state, and a change in a lifecycle state (Paragraphs 0046-0047 and 0055 teach for example, the user may access rewards portal to redeem user points, and/or to initiate a rewards transfer request to transfer user reward points to a rewards partner (i.e., token suppression state change to pay-with-points); the rewards portal receives a rewards transfer request comprising a user transaction account identifier and a user rewards partner account identifier (i.e., token) and in response to receiving the rewards transfer request, rewards redemption module queries rewards database based on the user identifier to determine and verify the user points balance associated with the user identifier; a rewards transfer response message may comprise the user rewards account partner identifier, the rewards partner identifier, and/or a transfer status, which may comprise data indicating the status of the rewards transfer request, such as, for example, “transfer complete,” “transfer failed,” “transfer pending,” “transfer pending for 10 days,” and/or any other suitable status message).

Regarding Claim 3, the combination of Swamidurai and Chang teaches all the limitations of claim 1 above; and Swamidurai further teaches wherein the electronic wallet is associated with the node (Paragraphs 0028-0030 teach a rewards portal (i.e., electronic wallet) may be in electronic and/or logical communication with a rewards database; the rewards database may be configured to store and maintain data regarding reward points, such as, for example, a user points balance, a ledger of reward points earned, a ledger of reward points used, and the like; each data entry may comprise metadata, notes, tags, or the like indicating a user identifier (e.g., user name, transaction account number, etc.) associated with the data; the rewards portal may be configured to retrieve and update data in rewards database, in response to changes in user reward points; the rewards redemption module may be configured to receive a rewards transfer request, query and update rewards database based on the rewards transfer request, and transmit instructions to transfer blockchain node to write data regarding the rewards transfer request to transfer blockchain).

Regarding Claim 4, the combination of Swamidurai and Chang teaches all the limitations of claim 1 above; and Swamidurai further teaches wherein a notification service notifies a second wallet of the token state change (Paragraphs 0038 and 0051 teach a blockchain address (i.e., second electronic wallet) may be uniquely assigned to each rewards partner to function as a unique identifier for each respective rewards partner; the transaction network, via rewards redemption module, may store a mapping of public keys comprising a rewards partner identifier corresponding to each rewards partner (e.g., a rewards partner ID), the associated public key, and any other desired attribute or data; a rewards partner queries transfer blockchain via each respective transfer blockchain node in response to any suitable event or instruction; for example, transfer blockchain node may be configured to transmit a transfer notification to each corresponding the rewards partner in response to a block being added to transfer blockchain; in that respect, rewards partner may query transfer blockchain in response to a block being added to transfer blockchain).

Regarding Claim 5, Swamidurai teaches a method for card or token parameter management using distributed ledgers (Paragraph 0059 teaches with specific reference to FIG. 5, and continued reference to FIG. 2, a process for retrieving the reward transfer message from the transfer blockchain using a transfer API), comprising:  ATTORNEY DOCKET NO. 052227.500088in a notification service comprising at least one computer processor: monitoring a distributed ledger for token state changes for a plurality of payment tokens (Paragraphs 0059-0060 teach a partner transfer system calls transfer inquiry API to initiate retrieval of rewards transfer messages from the transfer blockchain; the partner transfer system may call transfer inquiry API by passing the public key associate with the rewards partner; the transfer inquiry API queries transfer blockchain by instructing the transfer blockchain node to query transfer blockchain based on the public key provided); and notifying an electronic wallet associated with the payment token of the change to the token state (Paragraph 0060 teaches a transfer inquiry API retrieves the rewards transfer message hash and the encrypted rewards transfer message; the transfer inquiry API, via transfer blockchain node, may retrieve each encrypted rewards transfer message and rewards transfer message hash having an appended public key matching the public key provided by rewards partner; the transfer inquiry API transmits the encrypted rewards transfer message to the partner transfer system and transmits the rewards transfer message hash to partner transfer system).
However, Swamidurai does not explicitly teach detecting a change in a bound state for one of the plurality of payment tokens.
Chang from same or similar field of endeavor teaches detecting a change in a bound state for one of the plurality of payment tokens (Paragraphs 0028-0031 teach step S1: the user end initiates a token obtaining request to the first bank end, activating a token corresponding to the user end using the block chain platform, where the token is sent to the user end via the first bank end; if the token obtaining request is verified, the first bank end may request the block chain platform to activate a token corresponding to the user end; the token is then sent to the user end; after the first bank end verifies the token obtaining request, the first bank end requests the block chain platform through the node to activate the token corresponding to the user end; the block chain platform sends a trading code to the first bank end, and the first bank end generates the token according to the trading code, and then sends the token to the user end; the token contains the following information: the trading code, the quota of the token, the generating time of the token, the effective period of the token, the user identification code, the bank identification code, etc.).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Swamidurai to incorporate the teachings of Swamidurai to detect a change in a bound state for one of the plurality of payment tokens.
There is motivation to combine Swamidurai into Swamidurai because of the same reasons listed above for claim 1.

Regarding Claim 7, the combination of Swamidurai and Chang teaches all the limitations of claim 5 above; and Swamidurai further teaches wherein the token state change originated with a second electronic wallet (Paragraphs 0046-0047 teach the user may access rewards portal (i.e., second electronic wallet) to review a user points balance; to redeem user points for travel, cash, gift cards, or the like; and/or to initiate a rewards transfer request to transfer user reward points to a rewards partner; the rewards portal receives a rewards transfer request comprising a user transaction account identifier and a user rewards partner account identifier (i.e., token); the rewards portal transmits the rewards transfer request to rewards redemption module who then queries the rewards database based on the user identifier to determine and verify the user points balance associated with the user identifier).

Regarding Claim 8, the combination of Swamidurai and Chang teaches all the limitations of claim 5 above; and Swamidurai further teaches wherein the notification service is a third-party notification service (Paragraph 0044 teaches transfer inquiry API (i.e., third-party) may be in electronic communication with partner transfer system of rewards partner and transfer blockchain node; the transfer inquiry API may be configured as an intermediary between rewards partner and transfer blockchain node to allow a rewards partner access to the transfer blockchain; the transfer inquiry API may comprise software and/or hardware components configured to allow transfer inquiry API to receive instructions from partner transfer system, query transfer blockchain, via transfer blockchain node, based on the instructions and return data to partner transfer system, write data to transfer blockchain, via transfer blockchain node based on the instructions, and/or the like).

Regarding Claim 9, the combination of Swamidurai and Chang teaches all the limitations of claim 5 above; and Swamidurai further teaches wherein the notification is a push notification (Paragraphs 0051 and 0059 teach the rewards partner may query transfer blockchain based on a designated time interval (e.g., every ten minutes, hour, day, etc.); the rewards partner may also comprise an API or software application configured to monitor transfer blockchain for new writes; a partner transfer system may call transfer inquiry API by passing the public key associate with the rewards partner; the partner transfer system may call transfer inquiry API in response to any suitable event and/or based on a designated call interval (e.g., every ten minutes, hour, day, etc.) (i.e., push notification)).

Regarding Claim 10, the combination of Swamidurai and Chang teaches all the limitations of claim 5 above; and Swamidurai further teaches wherein the electronic wallet retrieves the token state from the distributed ledger following the receipt of the notification (Paragraph 0063 teaches the rewards transfer response message may comprise the user rewards account partner identifier, the rewards partner identifier, and/or a transfer status (i.e., token state); the transfer status may comprise data indicating the status of the rewards transfer request, such as, for example, “transfer complete,” “transfer failed,” “transfer pending,” “transfer pending for 10 days,” and/or any other suitable status message).

Regarding Claim 11, Swamidurai teaches a method for transaction management with an alternative payment currency using distributed ledgers (Paragraphs 0046, 0051 teach with specific reference to FIG. 3, and continued reference to FIG. 1, a process for generating and writing a reward transfer message to a transfer blockchain; and with specific reference to FIG. 4, and continued reference to FIG. 1, a process for retrieving reward transfer messages from the transfer blockchain), comprising: in node in a distributed ledger network comprising at least one computer processor: receiving, from an electronic wallet, a selection of a payment mode for a transaction (Paragraph 0046 teaches the user may access rewards portal to redeem user points for travel, cash, gift cards, or the like and/or to initiate a rewards transfer request to transfer user reward points to a rewards partner; the rewards portal receives a rewards transfer request that comprises a user transaction account identifier, a points transfer amount, a user rewards partner account identifier; the rewards portal transmits the rewards transfer request to rewards redemption module); and writing the conducted transaction with the payment mode to the distributed ledger (Paragraphs 0055-0057 teach a rewards partner generates a rewards transfer response message that comprises the user rewards account partner identifier, the rewards partner identifier, and/or a transfer status along with the unique transaction ID; the transfer status may comprise data indicating the status of the rewards transfer request, such as, for example, “transfer complete,” “transfer failed,” “transfer pending,” and/or any other suitable status message; the rewards partner encrypts the rewards transfer response message using the rewards partner private key and the transaction network public key; the rewards partner writes the encrypted rewards transfer response message to transfer blockchain and the rewards transfer response message hash to transfer blockchain).
However, Swamidurai does not explicitly teach validating an availability of the payment mode; and in response to the validation, writing the payment mode and the validation to the distributed ledger, wherein the transaction is conducted using the payment mode.
Chang from same or similar field of endeavor teaches validating an availability of the payment mode (Paragraphs 0035-0038 teach step S3: a user end sends a token to a dealer end a token spending request; the user end can use the token to conduct the transaction within the quota of the token; for example, in one embodiment, when the user end wants to conduct the transaction of a quota of 200 NTD with the dealer end, the dealer end can send the token spending request to the second bank end, and the second bank end sends the token spending request to the node in the block chain platform; step S4: verifying the token spending request using the block chain platform according to the token activated information; after the node receives the token spending request, the node may verify the token spending request according to the token activated information; the node can verify the authenticity of the token based on information such as the effective period of the token, the user identification code, and the trading code; further, the node can determine whether the transaction between the user end and the dealer end is feasible according to the quota of the token; the quota of the token is 500 NTD, so the token spending request is feasible; and the token spending request can be verified by the node); and in response to the validation, writing the payment mode and the validation to the distributed ledger, wherein the transaction is conducted using the payment mode (Paragraphs 0039-0040 teach step S5: if the token spending request is verified by the block chain platform, the token trading information corresponding to the token is recorded using the block chain platform; the token spending request can be verified by the node, and the node generates the token trading information, which indicates the trading content between the user end and the dealer end, and the node sends the token trading information to the other nodes, and the nodes verify and store the token trading information).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Swamidurai to incorporate the teachings of Swamidurai to validate an availability of the payment mode; and in response to the validation, writing the payment mode and the validation to the distributed ledger, wherein the transaction is conducted using the payment mode.
There is motivation to combine Swamidurai into Swamidurai because of the same reasons listed above for claim 1.

Regarding Claim 12, the combination of Swamidurai and Chang teaches all the limitations of claim 11 above; and Swamidurai further teaches wherein the payment mode is to pay with an alternate currency (Paragraphs 0035 and 0046 teach rewards partners may comprise any suitable entity having a membership or loyalty rewards program; the partner reward points may be used to pay for expenses at each rewards partner or may be used for other benefits; the user may access rewards portal to redeem user points for travel, cash, gift cards, or the like and/or to initiate a rewards transfer request to transfer user reward points to a rewards partner).

Regarding Claim 13, the combination of Swamidurai and Chang teaches all the limitations of claim 12 above; and Swamidurai further teaches wherein the alternate currency is points (Paragraphs 0046 teach the user may access the rewards portal to review the user’s points balance to redeem user points for travel, cash, gift cards, and/or to initiate a rewards transfer request to transfer user reward points to a rewards partner; the rewards portal receives a rewards transfer request comprising a user transaction account identifier and a points transfer amount).

Regarding Claim 14, the combination of Swamidurai and Chang teaches all the limitations of claim 11 above; and Swamidurai further teaches wherein the step of validating an availability of the payment mode comprises: retrieving, from an issuer system associated with the payment mode, validation that at least a portion of the transaction can be conducted with the payment mode (Paragraph 0047 teaches in response to receiving the rewards transfer request, the rewards redemption module queries rewards database based on the user identifier to determine and verify the user points balance associated with the user identifier; the rewards redemption module updates the user points balance in rewards database; the rewards redemption module may compare the user points balance to the points transfer amount to ensure that the user points balance is sufficient to complete the rewards transfer request); wherein the portion of the transaction that can be conducted with the payment mode is conducted with the payment mode (Paragraphs 0047 and 0049 teach the rewards redemption module may update the user points balance to reflect the points transfer amount being transferred to the rewards partner; the rewards redemption module generates a rewards transfer message that comprises the points transfer amount, the user rewards account partner identifier, and/or the rewards partner identifier).

Regarding Claim 16, the combination of Swamidurai and Chang teaches all the limitations of claim 11 above; and Swamidurai further teaches wherein at least one of the payment mode and the validation is encrypted before being written to the distributed ledger (Paragraphs 0047 and 0049-0059 teach in response to receiving the rewards transfer request, the rewards redemption module queries the rewards database based on the user identifier to determine and verify the user points balance associated with the user identifier; next, the rewards redemption module generates a rewards transfer message that comprises the points transfer amount, the user rewards account partner identifier, and the rewards partner identifier along with a transaction ID; the rewards redemption module generates a rewards transfer message hash based on the rewards transfer message then encrypts the rewards transfer message using the public key associated to the specified rewards partner (e.g., a rewards partner public key) and a private key from the transaction network (e.g., a transaction network private key); the rewards redemption module may transfer the encrypted rewards transfer message and the rewards transfer message hash to transfer blockchain node, then invoke the transfer blockchain node to write data to transfer blockchain).

Regarding Claim 17, the combination of Swamidurai and Chang teaches all the limitations of claim 11 above; and Swamidurai further teaches wherein the payment mode is received via an API gateway (Paragraph 0033 teaches each transfer blockchain node may run a client application that can be a native application to make application programming interface (API) calls to interact with transfer blockchain, such as a web3 API compatible with blockchain databases maintained by ETHEREUM®).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swamidurai (US 20190311392) in view of Chang (US 20210097530) in further view of Scott (US 20170017958).

Regarding Claim 15, the combination of Swamidurai and Chang teaches all the limitations of claim 14 above; however, the combination does not explicitly teach wherein a second portion of the transaction is conducted over a payment network, further comprising: ATTORNEY DOCKET NO. 052227.500088 writing the second portion of the transaction to the distributed ledger.
Scott from same or similar field of endeavor teaches wherein a second portion of the transaction is conducted over a payment network, further comprising: ATTORNEY DOCKET NO. 052227.500088 writing the second portion of the transaction to the distributed ledger (Paragraphs 0135-0136, 0261, 0281, 0300 teach a trusted device may route transaction data sets securely from merchant system(s) to FSP systems while complying with applicable blockchain/public ledger protocols; as a transaction progresses, each involved network node can validate the transaction, or a portion of it, and generate data representing suitable ledger annotations, enter the annotations in the node's portion or copy of the ledger, and push or make available updated ledger annotations to other nodes; the user can select a “pay” item to generate an instruction set configured to cause the wallet app to generate a split-pay token, comprising at least a total proposed transaction payment, and a code interpretable by one or more transaction payment processor(s) as identifying the plurality of desired transaction funding sources and the amounts and/or proportions of the transaction total to be paid using each source; for example, in the example above, in which the user wishes to fund a transaction valued at $35 with $10 from a loan account, $5 from a deposit account, and $20 in rewards points (i.e., the second portion may be the $10 from the loan account or $5 from the deposit account); the transaction processor can parse the token to extract split pay instructions and initiate a process of collecting points, extending credit, and debiting demand accounts in amounts specified by the token in order to satisfy the indicated value; conditioned upon the availability of sufficient funds, points, etc. the transaction processor can authorize payment of the token by, for example, crediting a single-use real-time credit account or confirming that the token is payable upon presentation).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swamidurai and Chang to incorporate the teachings of Scott for a second portion of the transaction to be conducted over a payment network, further comprising: ATTORNEY DOCKET NO. 052227.500088 writing the second portion of the transaction to the distributed ledger.
There is motivation to combine Scott into the combination of Swamidurai and Chang because a significant advantage offered by various aspects and embodiments of the invention is that users can be enabled to use split-pay processes in order to access multiple payment accounts (funding sources) in order to fund purchases and other transactions. In addition, in various aspects and embodiments the invention offers the advantage of enabling the use of split-pay processes according to existing (e.g., conventional) payment processes, which are sometimes referred to as “on the payment rails” processes (Scott Paragraph 0252).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Molinari et al. (US 20190188793) teaches a method includes creating a seller escrow wallet. The seller escrow wallet only displays a content of the wallet, is non-custodial, maintains an ability to return tokens stored within the wallet to an original account via a request, transfers tokens purchased by the seller to the wallet, and utilizes a master wallet to facilitate a transfer of the tokens from the seller wallet to a buyer wallet associated with the buyer. Upon a sale of the tokens, the method includes moving the tokens from the seller wallet to the master wallet using addresses that identify at least one of the seller and the buyer, receiving a payment at the master wallet from the buyer for the tokens and upon receiving the payment at the master wallet, releasing the tokens to the buyer and transferring the payment to the seller.
Anton et al. (US 20190318103) teaches a method, a device, and/or a system of initiation and transfer of a cryptographic database and/or a cryptographic unit. In one embodiment, an electronic mint generates and mints proofs in an indelible media using a hash function. The proofs and/or an origin hash based on the proofs may be usable to seed a hash chain of a cryptographic bearer database and/or a cryptographic unit with an evolving state hash. The database and/or unit is issued from a treasury server and transferred between user devices as coordinated by a tracking server that utilizes one or more immutable records to track the database and/or unit and retain uniqueness of the bearer database in its most evolved state. Transfers may update user state hash of an evolving user profile usable as an authentication token and/or to show assent to a transaction resulting in a seal hash of acceptance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                        /JAY HUANG/Primary Examiner, Art Unit 3619